Citation Nr: 0106667	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of degenerative traumatic arthritis of the right 
shoulder with remote surgery and recurrent dislocation 
(major), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel
INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for degenerative traumatic arthritis of the right shoulder 
with remote surgery and recurrent dislocation (major) and 
assigned a 10 percent disability evaluation under Diagnostic 
Codes 5010-5203.  Subsequent to the receipt of additional 
evidence, the RO, in an October 1999 rating decision, 
increased the evaluation to 20 percent under Diagnostic Codes 
5010-5201.  The RO also awarded a temporary total evaluation 
under 38 C.F.R. § 4.30 from August 6, 1999 to March 31, 2000, 
and then continued the 20 percent evaluation.  The veteran 
and his representative appeared before the undersigned Member 
of the Board via videoconference hearing in January 2001.  
The veteran submitted additional evidence in January 2001 and 
waived RO consideration of such evidence.

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right shoulder disability to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
However, the RO found that the case did not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

It appears by the veteran's various statements to the effect 
that his right shoulder disability has limited his ability to 
sustain full-time employment, that the veteran has raised the 
issue of entitlement to a total rating for individual 
unemployability due to a service-connected disability.  It 
does not appear that the RO has addressed this issue.  The 
Court has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should determine 
whether the veteran's claim has been addressed.


FINDING OF FACT

The veteran's right shoulder disorder is manifested by 
objective evidence of  limitation of motion between the side 
and shoulder level, pain, crepitation, and some loss of 
function.  There was no ankylosis and motion was greater than 
25 degrees from the side.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
degenerative traumatic arthritis of the right shoulder with 
remote surgery and recurrent dislocation (major) have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201, 5202, 5203 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for right shoulder disability.  Sufficient notice 
and examinations have been conducted and the provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been satisfied. 

I.  Background

Service medical records reveal that veteran sustained an 
injury to his right shoulder and experienced recurrent 
popping with subluxation of the shoulder on abduction and 
external rotation.  The veteran underwent surgical repair of 
the right shoulder in May 1975.  At his July 1975 separation 
examination, the right shoulder disorder was not considered 
disabling.

VA medical records from July to September 1998 show that the 
veteran was seen complaining of right arm/shoulder pain while 
working.  It was noted that he underwent physical therapy.  
At a September 1998 VA examination, the veteran reported a 
history of injuring his right shoulder in service and 
undergoing surgery.  He stated that he recently began to 
experience pain in his right shoulder and difficulty holding 
his arm out.  The veteran was noted to be right handed.  On 
evaluation, a well-healed nonadherent scar of the right 
shoulder was noted.  The range of motion of the veteran's 
right shoulder, with the arm in abduction, revealed external 
rotation of 90 degrees, but this motion was painful.  
Internal rotation was 80 degrees.  The examiner noted that 
motion of the shoulder revealed crepitation.  Biceps tendon 
was stable and there was no atrophy.  X-rays revealed 
degenerative changes in the glenohumeral articulation with 
narrowing of the joint space and spurring on the inferior 
aspect of the articulating edge of humerus.  The impression 
included residuals of injury to the right shoulder, recurrent 
dislocation; remote surgery of the right shoulder for 
recurrent dislocation; and degenerative traumatic arthritis 
of the right shoulder with either osteochondrotic body of 
calcified portion of rotator cuff.  The examiner noted that 
the prognosis of the shoulder was not good, pain would 
increase and range of motion would decrease.  The examiner 
stated that the pain would produce an increasing loss of 
function and limitation and accounted for some of his present 
state.  In an October 1998 rating decision, the RO granted 
service connection for degenerative traumatic arthritis of 
the right shoulder with remote surgery and recurrent 
dislocation (major) and assigned a 10 percent disability 
evaluation under Diagnostic Codes 5010-5203. 

VA medical records from July 1999 reflect that the veteran 
was seen complaining of pain and decreased range of motion in 
his right shoulder.  On evaluation forward flexion was 120 
degrees and there was full range of motion without pain on 
abduction.  The assessment was loose body in the glenohumeral 
joint.  A VA Medical Center (VAMC) discharge summary dated in 
early August 1999 revealed that the veteran underwent right 
shoulder arthroscopy, but they were unable to retrieve the 
loose body.  A VAMC discharge summary dated in late August 
1999 revealed that the veteran underwent an open arthrotomy 
of the right shoulder with loose body excision, contracture 
release of the right shoulder, and biceps tenodesis of the 
right shoulder.  Subsequently, the RO, in an October 1999 
rating decision, increased the evaluation to 20 percent under 
Diagnostic Codes 5010-5201.  The RO also awarded a temporary 
total evaluation under 38 C.F.R. § 4.30. 

VA medical records from September to October 1999 reflect 
complaints of stiffness and pain with overhead reaching.  
Range of motion testing revealed forward flexion 100 to 110 
degrees active and 120 degrees passive, abduction to 90 to 95 
degrees, external rotation of 30 to 35 degrees, and internal 
rotation to hip.  VA physical therapy treatment from November 
to December 1999 revealed forward elevation to 100 degrees, 
external rotation to 40 degrees, abduction to 85 degrees, and 
internal rotation to mid back.  A March 2000 VA physical 
therapy notation revealed that the veteran was continuing 
with physical therapy which included home exercises and that 
he had not been able to return to his job full-time.  The RO, 
in a March 2000 rating decision, continued the veteran's 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence because of his service-connected right shoulder 
disability through March 31, 2000.  Thereafter, the 20 
percent evaluation was continued.

At a May 2000 VA examination, the veteran complained of pain 
and stiffness with restricted motion and popping and grinding 
in the right shoulder.  He stated that he was only able to 
work 20 hours per week as a hairdresser due to his 
disability.  On evaluation, the right shoulder showed a 
decrease in mass of the deltoid in the anterolateral area in 
comparison with the left.  A 5-1/2 inch firm, fairly immobile 
scar in the deltopectoral region and a 1-1/2 inch to 2-inch 
scar in the axillary fold area were noted.  Range of motion 
testing revealed abduction in midline to 90 degrees, 
abduction in forward flexion to 110 degrees.  He was able to 
lift it to approximately 130 degrees with the help of the 
left arm, but that was described as an awkward motion.  
External rotation was 35 degrees and internal rotation was 90 
degrees.  The examiner noted that both active and passive 
motion produced snapping and popping in the right shoulder.  
Supination produced pain in the bicipital groove, but muscle 
analysis did not reveal weakness in the biceps or triceps.  
X-rays of the right shoulder revealed an elevated humerale 
head relative to the glenoid with spurring along the edges of 
the glenoid and humerus.  There was also a decrease in joint 
space.  The impression included degenerative traumatic 
arthritis of the right shoulder with remote surgery and 
recurrent dislocation not found.  The examiner stated that 
the veteran had pain at the extreme ranges of motion but 
tolerated efforts to increase range of motion by passive 
means quite well.  The examiner opined that the veteran had 
functional loss and limitation due to these findings and that 
it was particularly restrictive considering his occupation 
requiring prolonged abduction.  The examiner noted that the 
veteran had tolerance for pain, but that the prognosis for 
the shoulder was guarded and that a joint replacement may be 
required in the future.

An October 2000 VA medical record reflected range of motion 
of forward elevation to 100 degrees, abduction to 65 degrees, 
external rotation to 25 degrees, and normal internal 
rotation.  It was further noted that pain started at 80 
degrees of forward elevation.  The veteran reported that he 
was only able to work about 3/4 of the time and that he had to 
take frequent rest breaks. 

A January 2001 private orthopedic evaluation revealed that 
the shoulder cap for the right side and the upper arm were 
noticeably smaller than the left.  The examiner noted that 
although the veteran is right hand dominant, his carriage and 
dexterity with his shoulder and upper arm movement did not 
seem to reflect this.   Abduction in midline was limited to 
60 degrees, after which he achieved higher arm position by 
laterally bending his body to the left.  Abduction with his 
elbow bent at 90 degrees was limited to 50 degrees.  
Abduction in forward extension was 80 degrees, with the elbow 
bent, it was 70 degrees.  External rotation was very limited, 
at approximately 20 degrees.  Rear extension of the shoulder 
was 45 degrees and internal rotation was in excess of 80 
degrees.  According to the examiner, the veteran was not 
unable to achieve the range of occupational motion, 
approximately 130 to 150 degrees of abduction without 
excessive pain with elbow bent at 90 degrees, and 
accommodated for this by thoracic hyperextension and lateral 
bending, resulting in premature exhaustion during a normal 
workday.  

II.  Analysis

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was passed.  (To be 
codified at 38 U.S.C.A. §§ 5102-7).  Review of the record, 
mindful of the notice and assistance provisions of this law 
reveals that no further development is needed as to the issue 
decided herein.  The veteran has been provided notice of the 
evidence needed to develop and establish entitlement for the 
claims decided, and there is no reason to schedule an 
additional examination as to this issue.  Thus, the Board 
will proceed to the merits of this claim.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued the issue as evaluations 
of degenerative traumatic arthritis of the right shoulder 
with remote surgery and recurrent dislocation (major).  The 
veteran is not prejudiced by the naming of this issue.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issues have been phrased.  It also 
appears that the Court has not provided a substitute name for 
this type of issue.  In reaching the subsequent 
determination, the Board has considered whether staged 
ratings should be assigned.  Before the Board may execute a 
staged rating of the veteran's disability, it must be 
determined that there is no prejudice to the veteran to do so 
without remand to the RO for that purpose.  Bernard v. Brown, 
4 Vet. App. 384, 389 (1993).  As the regulations and rating 
criteria to be applied are the same, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000); Fanning v. Brown, 
4 Vet. App. 225 (1993).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  38 C.F.R. § 4.25 (2000).

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  Only one extremity is considered to 
be major and an individual is presumed to be right-handed 
unless there is evidence of left-handedness.  38 C.F.R. § 
4.69 (2000).  In this case, the medical evidence of record 
clearly reflects that the veteran is right-handed.  Thus, the 
rating for his right shoulder disability is based on the 
criteria for evaluating disabilities of the major extremity.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the major arm midway between the side 
and the shoulder warrants a 30 percent evaluation.  A 40 
percent evaluation requires limitation of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2000).  The average normal range of motion of the 
shoulder is flexion from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either flexion or abduction.  38 C.F.R. § 4.71, Plate I 
(2000).

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for recurrent dislocation of either the major or 
minor shoulder at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
Recurrent dislocation of the minor shoulder at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movement also warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted for fibrous union of the 
humerus of the minor shoulder.  Nonunion of (false flail 
joint) the humerus of the minor shoulder warrants a 50 
percent evaluation.  Loss of head of (flail shoulder) of the 
humerus of the minor shoulder warrants a 70 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2000).  
Under Diagnostic Code 5203, a 20 percent evaluation is 
warranted for either nonunion of the clavicle or scapula with 
loose movement or dislocation of the clavicle or scapula.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2000). 
  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2000), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service-connected right shoulder disability has been shown to 
be manifested by pain and stiffness, limitation of motion of 
the right arm to just below shoulder level, and x-ray 
evidence of degenerative joint disease.  Moreover, on recent 
examination, the examiner stated that there was limitation of 
function due to pain, weakness, and fatigue.  The Board finds 
that the overall functional impairment due to pain, weakness, 
excess fatigability is the functional equivalent of 
limitation of motion to midway between the side and shoulder 
level.  Therefore, the Board finds that that the veteran's 
current right shoulder disability picture most closely 
approximates the criteria for a 30 percent evaluation under 
the 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the right shoulder.  Accordingly, the Board 
concludes that a 30 percent evaluation under Diagnostic Codes 
5010 and 5201 is now warranted.  

However, an evaluation in excess of 30 percent is not 
warranted.  No professional has established the further 
limitation of motion of the right arm.  No evidence 
establishes the fibrous union of the humerus, nonunion of 
(false flail joint), loss of head of (flail shoulder) the 
humerus, or favorable or unfavorable ankylosis of the 
scapulohumeral articulation that would warrant a higher 
evaluation.  The overall functional impairment due to pain, 
weakness, excess fatigability, more motion than normal or 
less motion than normal is no more than the functional 
equivalent of limitation of motion to midway between the side 
and shoulder level.  

Additionally, the Board finds that separate evaluations are 
not warranted in this case.  Pursuant to Esteban, 6 Vet. App. 
at 262, separate evaluations for distinct disabilities 
resulting from the same injury can be assigned so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
As discussed above, the veteran's right shoulder disability 
is evaluated under Diagnostic Code 5201 which provides for 
evaluation based on limitation of motion.  In evaluating the 
veteran's disability, the Board also considered Diagnostic 
Code 5203, which provided for evaluation of impairment of the 
clavicle or scapula and included references to impairment of 
function, as well as Diagnostic Code 5202, which contemplated 
guarded movement and fibrous or nonunion of the joint.  Thus, 
as limitation of motion is essentially addressed under 
Diagnostic Codes 5202 and 5203, a separate evaluation under 
either Diagnostic Code for the veteran's right shoulder 
disorder is not warranted.

Finally, the Board also notes that post-operative residuals 
of right shoulder surgery include well-healed scars on the 
right shoulder.  There is no evidence of compensable 
manifestations of the scar of the right shoulder which would 
warrant the assignment of a separate compensable rating.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000); 
Esteban v. Brown, 6 Vet. App. 259 (1994).



ORDER

A 30 percent evaluation for degenerative traumatic arthritis 
of the right shoulder with remote surgery and recurrent 
dislocation (major) is granted subject to the laws and 
regulations governing the award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

